Argued January 7, 1925.
Plaintiff appeals from the refusal to enter judgment in his favor for want of a sufficient affidavit of defense. Appellant has not made it plain that the refusal of judgment was "manifestly wrong, in the sense of being contrary to precedent or established rules of law" (Mancia *Page 328 
v. Marquette N. Fire Ins. Co., 280 Pa. 174, 176); therefore, it is not "clear and free from doubt that the court below erred," and, under such circumstances, we never interfere: Brown v. Unger, 269 Pa. 471, 472; see also Snyder v. Baer, 282 Pa. 291, decided contemporaneausly herewith.
The appeal is dismissed.